40 Cal. Rptr. 3d 607 (2006)
129 P.3d 880
PEOPLE
v.
PITTO.
No. S139609.
Supreme Court of California.
February 8, 2006.
Review granted on court's own motion.
Review is granted on the court's own motion.
For purposes of briefing and argument, the Attorney General is designated petitioner in this court and is directed to file a brief on the merits.
Answers thereto will be filed by respondent. (See Cal. Rules of Court, rule 29.1.)
The parties are directed to brief the following issues:
1) Did CALJIC No. 17.15, as given by the trial court here, adequately apprise the jury of the need for a "facilitative nexus" between the handgun and the underlying crime, as those terms are utilized in People v. Bland (1995) 10 Cal. 4th 991, 43 Cal. Rptr. 2d 77, 898 P.2d 391?
2) If not, did the trial court have a sua sponte duty to modify the instruction given?
*608 3) Was any instructional omission prejudicial?"
CHIN, J., was absent and did not participate.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, MORENO, and CORRIGAN, JJ., concur.